Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Stein on 12/14/2021.
Claim 1 has been amended as follows:
Replace claim 1 with the followings:
--A method of detecting an anti-thyroid peroxidase (anti-TPO) antibody in a biological sample from a subject, the method comprising: 
incubating in a reaction mixture,
the biological sample from the subject with: 
 a recombinant cynomolgus monkey thyroid peroxidase not conjugated to a label (unlabeled cynomolgus mokey rTPO), wherein the unlabeled cynomolgus monkey rTPO is directly or indirectly linked to a solid support, and
a recombinant cynomolgus monkey thyroid peroxidase conjugated to a label (labeled cynomolgus monkey rTPO), wherein the labeled cynomolgus monkey rTPO is not linked to a solid support;

detecting the presence or absence of a complex comprising the labeled cynomolgus monkey rTPO, the anti-TPO antibody, and the solid support, wherein the complex is formed by simultaneous binding of the anti-TPO antibody, if present in the sample, to the labeled cynomolgus monkey rTPO and the unlabeled cynomolgus monkey rTPO linked to the solid support, thereby linking the labeled cynomolgus monkey rTPO and the solid support; wherein the presence of the complex indicates the presence of the anti-TPO antibody in the biological sample.--.
Claim 3 has been amended as follows:
In claim 3, line 1, after the words “method of claim”, replace “2” with --1--.
Claim 13 has been amended as follows:
In claim 13, line 1, after the words “claim 12, wherein the”, insert the word --labeled--.
In claim 13, line 2, before the words “is rTPO-NSP-DMAE”, delete the words “comprising a label”.
Claim 15 has been amended as follows:
In claim 15, lines 1-2, after “claim 3, wherein the”, replace the words “cynomolgus monkey rTPO and the label are present in”, with the words –reaction mixture comprises--.
Claims 2, 7-11, 16-20, 23-25, 27-33 and 43-68 have been cancelled.
Allowable Subject Matter
Claims 1, 3-5 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive to overcome the 35 USC 103 rejection in view of the amendments. The closest prior arts of record do not teach or reasonably suggest detecting anti-thyroid peroxidase antibody in a biological sample by utilizing a recombinant cynomolgus monkey thyroid peroxidase (rTPO), wherein the method involves detection of the presence of a  complex formed after  incubating the sample in a reaction mixture with: a) an unlabeled rTPO which is linked to a solid support and b) a labeled rTPO which is not linked to a solid support, wherein the complex is formed by simultaneous binding of the anti-TPO antibody, if present in the sample, to the labeled cynomolgus monkey rTPO and the unlabeled cynomolgus monkey rTPO linked to the solid support, thereby linking the labeled cynomolgus monkey rTPO and the solid support; and wherein the label is selected from the group consisting of an enzyme conjugate, a fluorescent probe, a radioactive isotope, a chemiluminescent compound, and a bioluminescent compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.